Exhibit 10.67

 

INTERCONTINENTAL LIFE CORPORATION

PENSION RESTORATION PLAN

FOR RULE OF 68 HCE’S

 

Article 1

Name and Purpose

 

1.1        Name/Effective Date. This plan, as adopted effective January 1, 2005
by InterContinental Life Corporation (“ILCO” or the “Company”) shall be known as
the InterContinental Life Corporation Pension Restoration Plan for Rule of 68
HCE’s (the “Plan”).

 

1.2        Purpose. ILCO has established the Plan to provide designated
employees with additional tax-deferred benefits so as to bring their total
benefits to the level that would have been attained if accruals under the
InterContinental Life Corporation Employees Retirement Income Plan (“the
Qualified Plan”) were not frozen with respect to such employees under the
Qualified Plan Amendment No. 3 adopted effective December 31, 2004.

 

1.3        Status of the Plan. It is intended that the benefits under the Plan
will be tax-deferred under the provisions of the Internal Revenue Code of 1986,
as amended (the “Code”). The Plan is intended to be a plan which is unfunded and
is maintained by ILCO primarily for the purpose of providing deferred
compensation for a select group of highly compensated or management employees
within the meaning of sections 201(2) and 301(a)(3) of the Employee Retirement
Income Security Act of 1974 (“ERISA”) and shall be interpreted and administered
to the extent possible in a manner consistent with that intent.

 

Article 2

Definitions

 

2.1        Definitions. Whenever used in the Plan, the following capitalized
words and phrases shall have the meaning set forth below unless the context
plainly requires a different meaning.

 

2.1.1      “Actuarial Equivalency” has the same meaning and is computed in the
same manner as set forth in the Qualified Plan. If, at the time a computation of
Actuarial Equivalency needs to be made with respect to a Participant, there is
no methodology set forth in the Qualified Plan, Actuarial Equivalency shall be
computed using the same methodology as set forth in the most recent Qualified
Plan that contained methodology for computing Actuarial Equivalency.

 

2.1.2 “Change in Control” means (i) any one person, or more than one person
acting as a group (as defined in the regulations relating to Section 409(A)),
acquires ownership of stock of Financial Industries Corporation, the parent
company of the Company (hereinafter referred to as “FIC”) that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of FIC or (ii) any
one person, or more than one person acting as a group (as defined in the
regulations relating to Section 409(A)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from FIC that have a total gross fair market value equal to
or



more than 40 percent of the total gross fair market value of all of the assets
of FIC immediately prior to such acquisition or acquisitions or (iii) a majority
of members of FIC’s board of directors is replaced during any six-month period
by directors whose appointment or election is not endorsed by a majority of the
members of FIC’s board of directors prior to the date of the appointment or
election, but only to the extent these events in (i), (ii) or (iii) are deemed a
change in the ownership or effective control of FIC or in the ownership of a
substantial portion of the assets of FIC pursuant to Section 409(A)(a)(2)(A)(v)
of the Internal Revenue Code of 1986, including any IRS or Treasury regulations,
revenue rulings or notices related to such section.

2.1.3 “Income and Benefit Limitations” mean the amount listed in sections
401(a)(17)(A) and 404(l) of the Code, including succeeding sections, as adjusted
for increases in the cost of living (“COLA”) under section 401(a)(17)(B) of the
Code, as the maximum annual compensation taken into account under the Qualified
Plan, and the limitations set forth in section 415(b) of the Code, including
succeeding sections, as adjusted for COLA, regarding maximum annual benefits
payable under the Qualified Plan.

 

2.1.4      “Normal Retirement Date” has the same meaning as set forth in the
Qualified Plan.

 

2.1.5      “Participant” means a Rule of 68 HCE who is eligible to participate
in the Plan under Article 3.

 

2.1.6      “Participating Employer” has the same meaning as set forth in the
Qualified Plan.

 

2.1.7      “Participation Date” means the date on which a Rule of 68 HCE first
becomes a Participant in the Plan under Article 3.

 

2.1.8      “Plan Administrator” means the person or entity designated by ILCO to
administer the Plan. The initial Plan Administrator is the Administration
Committee comprised of J. Bruce Boisture, Theodore A. Fleron and Vincent L.
Kasch.

 

 

2.1.9

“Plan Year” means each calendar year.

 

2.1.10   “Qualified Plan” means the InterContinental Life Corporation Employees
Retirement Income Plan, as amended from time to time.

 

2.1.11 “Rabbi Trust” means the trust established by ILCO for the purpose of
holding the assets of this Plan.

 

2.1.12   “Restoration Benefit” means the benefit payable to each Participant
under the terms of the Plan as set forth in Section 4.2.

 

2.1.13   “Rule of 68 HCE” has the same meaning as set forth in the Amendment to
the Qualified Plan, adopted effective December 31, 2004.

 

2.1.14   “Rule of 68 NHCE” has the same meaning as set forth in the Amendment to
the Qualified Plan, adopted effective December 31, 2004.



 

2.1.15 “Termination Date” means the date that a Participant is no longer an
employee of a Participating Employer.

 

2.2          Gender and Number. Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular or plural may also include the other number.

 

Article 3

Participation

 

3.1        Eligibility and Participation. A Rule of 68 HCE shall be eligible to
participate in the Plan upon the date of his selection as a Participant by the
ILCO Board of Directors. This selection shall be evidenced in writing and signed
by an officer of ILCO. To participate in and receive benefits under the Plan,
each Participant agrees to observe all rules and regulations established by ILCO
for administering the Plan and shall abide by all decisions of ILCO in the
construction and administration of the Plan. Any action with respect to the Plan
taken by the Plan Administrator, or ILCO, or any action authorized by or taken
at the direction of the Plan Administrator, or ILCO, shall be conclusive upon
all Participants and beneficiaries entitled to benefits under the Plan.

 

3.2        Eligible Benefits. Subject to other requirements set forth herein,
each Participant in the Plan shall be eligible to receive benefits in an amount
equal to the Restoration Benefit as described in Article 4.

 

3.3        Continued Participation. A Participant in the Plan shall continue to
be a Participant so long as amounts are payable to him under the Plan. On and
after a Participant’s Termination Date with ILCO, no additional Restoration
Benefit accrues to a Participant.

 

Article 4

Restoration Benefit

 

4.1        In General. Benefits under the Plan shall be calculated using the
same methodology and formulas as set forth in the Qualified Plan, unless
otherwise indicated herein.

 

4.2          Restoration Benefit. The amount of a Participant’s Restoration
Benefit under the Plan shall be calculated as follows:

 

 

4.2.1.

First, the following amount shall be computed as of the Termination Date:

 

4.2.1.1     The amount that would have been payable to the Participant under the
Qualified Plan at his Normal Retirement Date in its normal form (the “Retirement
Benefits”) solely if the Rule of 68 HCE had been a Rule of 68 NHCE on December
31, 2004, but the amount determined under this section 4.2.1.1 shall be
calculated as if the QNEC Offset Amount component of the qualified plan benefit
formula is determined using zero QNEC Contributions for years in which the
participant had been both a Rule of 68 HCE and a Highly Compensated Employee,
minus



 

4.2.1.2     the actual amount payable at the Normal Retirement Date to a
Participant as his Retirement Benefits in its normal form under the Qualified
Plan.

 

4.2.2      Second, the amount calculated under Section 4.2.1 shall be converted
to an optional form of payment amount computed as of the Termination Date using
the Actuarial Equivalency methodology described in Section 2.1.1 of the Plan.

 

4.2.3      For purposes of the calculation under Section 4.2, “in its normal
form” has the same meaning as set forth in the Qualified Plan. For purposes of
the calculation under Section 4.2, the Income and Benefit Limitations shall
apply to each step of the calculation, including specifically the determination
of the amount described in Section 4.2.1.1.

 

 

4.3

Payment of Benefits

 

4.3.1      Payment to Participant. ILCO shall pay to a Participant who has
vested in his benefits under Article 4 hereof, his Restoration Benefit in the
same manner, at the same time and in the same optional form of benefit as the
Participant’s benefits under the Qualified Plan are paid.

 

4.3.2.     Survivorship Benefits. If payment of a Participant’s Restoration
Benefit has not previously commenced under Section 4.3.1, upon the death of a
Participant, ILCO shall pay a Participant’s Restoration Benefit if any, in
accordance with this Section. The payment under this Section 4.3.2 is in lieu
of, but not in addition to, the payment under Section 4.3.1.

 

4.3.2.1     Death Prior to Commencement of Payment. If the Participant dies
before his Restoration Benefit commences under 4.3.1, ILCO shall pay a
Participant’s Restoration Benefit, valued as of the date of the Participant’s
death, to the Participant’s beneficiary in the same manner, at the same time and
in the same optional form of benefit as the Participant’s benefits under the
Qualified Plan are paid.

 

4.3.2.2     Beneficiary Designations. The Beneficiary(ies) under this Plan shall
be the same as under the Qualified Plan.

 

4.3.2.3     Facility of Payment. If a benefit is payable to a minor or person
declared incompetent or to a person incapable of handling the disposition of
this property, ILCO may pay such benefit to the guardian, legal representative
or person having the care or custody of such minor, incompetent person or
incapable person following the guidelines and procedures set forth in the
Qualified Plan. Such distribution shall completely discharge ILCO from all
liability with respect to such benefit.

 

4.4 Lump Sum Payments. Notwithstanding the provisions of Sections 4.3.1 and
4.3.2, if on a Participant's Termination Date, his or her accrued vested benefit
under this Plan is less than $10,000 in present value (calculated in accordance
with present value

determinations under the Qualified Plan), such benefit shall be distributed in a
lump sum on the date that benefit payment commence under the Qualified Plan.



Article 5

Trust

 

The Company has established a Rabbi Trust into which Participating Employers
shall contribute assets  which  shall  be held  therein,  subject  to
the  claims  of the  general creditors of the Company  until
the  contributed  assets are paid to Participants and their beneficiaries in
such manner and at such times as specified in this Plan. The Company and each
Participating Employer shall make contributions to the Rabbi Trust
to provide for the funding of the liabilities of this Plan. Each of the
Participating Employers shall be considered a grantor as to its respective
portion of the Trust. To the extent the language in this Plan is modified by the
language in the Rabbi Trust agreement, the provisions of the Rabbi
Trust agreement shall supersede this Plan.

 

Article 6

Funding

 

6.1 From time to time, the Participating Employers shall make contributions to
the Rabbi Trust in such amounts as the Participating Employers determine are
necessary and desirable in order to maintain the Plan on a sound actuarial
basis. For this purpose, the contributions shall be in an amount at least equal
to that which would be required under the IRS rules and regulations pertaining
to the minimum funding requirements of Section 412 of the Internal Revenue Code.
In determining the amount and incidence of such contributions, the Participating
Employers will take into account such actuarial recommendations as may be
provided by the enrolled actuary (as that term is defined in ERISA, which
enrolled actuary may, but is not required to be, the same person appointed as
the enrolled actuary for the Qualified Plan,

 

Article 7

Vesting

 

7.1          In General. Except as otherwise provided in this Article 7, a
Participant shall be vested in and shall have a nonforfeitable right to his
Restoration Benefit on the date and to the extent he becomes vested in his
benefits under the Qualified Plan.

 

 

7.2

Early Vesting

 

7.2.1      Change of Control. A Participant shall become fully vested in his
Restoration Benefit immediately prior to a Change of Control.

 

7.2.2      Death or Disability. A Participant shall become fully vested in his
Restoration Benefit immediately prior to termination of the Participant’s
employment by reason of the Participant’s death or total and permanent
disability. Whether a Participant’s termination of employment is by reason of
the Participant’s total and permanent disability shall be determined by the Plan
Administrator in its sole discretion.

 

7.2.3      Bankruptcy Filing. A Participant shall become fully vested in his
Restoration Benefit immediately prior to a bankruptcy filing by ILCO, in which
case the Participant will have the same rights as those of a general creditor of
ILCO with respect



to his Restoration Benefit, and payment of the Restoration Benefit shall be made
in accordance with applicable bankruptcy law.

 

7.2.4      Termination of Qualified Plan. A Participant shall become fully
vested in his Restoration Benefit immediately prior to termination of the
Qualified Plan.

 

Article 8

Administration, Powers and Finances

 

8.1          Administration. Unless otherwise determined by Board of Directors
of the Company (“Board”), the Administration Committee shall be the named Plan
Administrator and shall act as fiduciary for ILCO under the Plan.

 

8.2          Powers of Company. The Company shall have all powers necessary to
administer the Plan, including, without limitation, the following powers:

 

8.2.1      to determine the rights and benefits and all claims, demands and
actions arising out of the provisions of the Plan of any Participant,
beneficiary, deceased Participant, or other person having or claiming to have
any interest under the Plan;

 

8.2.2      to interpret the provisions of the Plan and to decide all matters
under the Plan; and

 

8.2.3      to establish rules for the administration of the Plan and to
prescribe any forms required to administer the Plan.

 

8.3          Actions of the Company. All determinations, interpretations, rules,
and decisions of ILCO shall be final, conclusive and binding upon all persons
having or claiming to have any interest or right under the Plan, in the absence
of clear and convincing evidence that the Plan Administrator acted arbitrarily
and capriciously.

 

8.4          Delegation. The Company shall have the power to delegate specific
duties and responsibilities to the Plan Administrator, other officers or
employees of the Company or other individuals or entities. Any delegation by the
Company may allow further delegations by the individual or entity to whom the
delegation is made. Any delegation may be rescinded by the Company at any time.
Each person or entity to whom a duty or responsibility has been delegated shall
be responsible for the exercise of such duty or responsibility and shall not be
responsible for any act or failure to act of any other person or entity. Any
individual(s) serving as Plan Administrator who is a Participant will not vote
or act on any matter relating solely to himself.

 

8.5          Indemnification of Plan Administrator. The Company agrees to
indemnify and to defend to the fullest extent permitted by law any persons who
are on the committee which serves as Plan Administrator, including any delegates
thereof, against all liabilities, damages, cost and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by ILCO)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.

 

8.6          Reports and Records. The Company and those to whom the Company has
delegated duties under the Plan shall keep records of all their proceedings and
actions and shall



maintain books of account, records, and other data as shall be necessary for the
proper administration of the Plan and for compliance with applicable law. To
enable the Plan Administrator to perform its functions, The Company shall supply
full and timely information to the Plan Administrator on all matters relating to
compensation of Participants, their employment, retirement, death, termination
of employment, and such other pertinent facts as the Plan Administrator may
require.

 

8.7          Finances. The cost of the Plan shall be borne by the Company and
the Participating Employers, except as otherwise provided herein.

 

Article 9

Claims Procedure

 

9.1          Claims. A Participant, any Beneficiary of a deceased Participant,
or an authorized representative of the Participant or Beneficiary may make a
claim for benefits by filing a written claim for such benefits with the
Administration Committee, in a form that may be prescribed by the Administration
Committee, which shall set forth (a) the name, address and Social Security
number of the Participant, (b) the period of time the Participant was employed
with ILCO, and (c) such other information as the Administration Committee may
require.

 

9.2          Notice of Decision. If a claim is wholly or partially denied,
notice of the decision, in accordance with Section 8.3, shall be furnished to
the claimant within a reasonable period of time, not to exceed 90 days after the
Administration Committee’s receipt of the claim, unless special circumstances
require an extension of time for processing the claim. If such an extension of
time is required, written notice of the extension shall be furnished to the
claimant prior to the termination of the initial 90-day period. In no event
shall such extension exceed a period of 90 days from the end of such initial
period. The extension notice shall indicate the special circumstance requiring
an extension of time and the date on which the Administration Committee expects
to render a decision.

 

9.3          Content of Notice. The Administration Committee shall provide every
claimant who is denied a claim for benefits written notice setting forth, in a
manner calculated to be understood by the claimant, the following: (a) the
specific reason or reasons for the denial, (b) specific reference to pertinent
Plan provisions upon which the denial is based, (c) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
(d) an explanation of the Plan’s claims review procedure and time limits
applicable to such procedure, as set forth in Sections 8.4 and 8.5, including a
statement of the claimant’s right to bring a civil action under Sections 502(a)
of ERISA following a denial on review.

 

9.4          Appeal Procedure. The purpose of the review procedure set forth in
this Section 9.4 and in Section 9.5 is to provide a procedure by which a
claimant, under the Plan, may have a reasonable opportunity to appeal denial of
a claim to the Appeals Committee for a full and fair review. To accomplish that
purpose, the claimant (or his duly authorized representative) (a) must request
review upon written application to the Appeals Committee within 60 days after he
receives written notice of the denial of his claim, (b) may submit written
comments, documents, records and other information relating to his claim, (c)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant to his claim, and (d) must
be given a review that takes into account all comments, documents,



records and other information submitted by the claimant relating to his claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

9.5          Review Procedure. Decision on review of a denied claim shall be
made in the following manner: (a) the decision on review shall be made by the
Appeals Committee, which may, in its discretion, hold a hearing on the denied
claim; (b) the Appeals Committee shall make its decision within a reasonable
period of time, but not later than 60 days after the Appeals Committee receives
the request for review, unless special circumstances require extension of time,
in which case a decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review; (c) if such an extension
of time for review is required, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension and shall
indicate the special circumstances requiring an extension and the date by which
the Appeals Committee expects to render its decision; (d) the decision on review
shall be in writing, and, in the case of a benefit denial, shall set forth, in a
manner calculated to be understood by the claimant: (1) the specific reason or
reasons for the denial, (2) reference to the specific Plan provisions on which
the denial is based, and (3) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of
all documents, records and other information relevant to the claimant’s claim
for benefits.

 

9.6          Appeals Committee.   For purposes of this Article 9, the Appeals
Committee shall consist of a committee of at least three but not more than five
individuals appointed by the Board of Directors of the Company.

 

Article 10

Amendments and Termination

 

10.1       Amendments. The Company may amend the Plan, in full or in part, at
any time and from time to time, provided that any such amendment shall not
affect the Restoration Benefit that has accrued to the Participants (based on
the Plan provisions and Income and Benefit Limitations then in effect) prior to
the effective date of such amendment, unless the affected Participants consent
in writing to such amendment. Any amendment shall be filed with the Plan
documents maintained by the Company.

 

10.2       Termination. The Company expects the Plan to be permanent, but
necessarily must, and hereby does, reserve the right to terminate the Plan at
any time. In the event of the termination of the Plan, the Restoration Benefit
that has accrued to the Participants (based on the Plan provisions and Income
and Benefit Limitations then in effect) prior to the effective date of the
termination shall not be adversely affected unless the affected Participants
consent in writing, but a Participant shall not be entitled to any further or
future benefit accruals after the termination of the Plan. If the Qualified Plan
is terminated for any reason, the Plan is automatically terminated on the
effective date of the termination of the Qualified Plan. The Restoration
Benefit, to the extent accrued upon termination of the Plan, shall vest only
under the terms of Article 7 and shall be calculated and paid only under the
terms of Article 4.



Article 11

Miscellaneous

 

11.1       No Guarantee of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a policy of employment between the Company and any
Participant. Nothing contained herein shall give any Participant the right to be
retained in the employ of the Company or any Participating Employer or to
interfere with the right of the Company or any Participating employer to
discharge any Participant at any time, nor shall it give the Company or any
Participating Employer the right to require any Participant to remain in its
employ or to interfere with the Participant’s right to terminate employment at
any time.

 

11.2       Non-Alienation. No benefit payable at any time under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, or encumbrance of any kind.

 

 

11.3

Funding. The Plan, notwithstanding the creation of the Rabbi Trust, is intended

to be unfunded for purposes of Title I of ERISA. The Company and the
Participating Employers shall make contributions to the Rabbi Trust in
accordance with the terms of the Rabbi Trust. Any funds which may be invested
and any assets which may be held to provide benefits under this Plan shall
continue for all purposes to be a part of the general funds and assets of the
Company and no person other than the Company shall by virtue of the provisions
of this Plan have any interest in such funds and assets. To the extent that any
person acquires a right to receive payments from the Company or the
Participating Employers under this Plan, such rights shall be no greater than
the right of any unsecured general creditor.

 

11.4       Applicable Law. The Plan and all rights hereunder shall be governed
by and construed according to the laws of the State of Texas, except to the
extent such laws are preempted by the laws of the United States of America.

 

IN WITNESS WHEREOF, effective January 1, 2005, the Company has adopted this Plan
on the 27th day of October 2005.

 

INTERCONTINENTAL LIFE CORPORATION

 

By: ______________________________

Name: ____________________________

Title: ______________________________

Date: ______________________________

 

ATTEST:

 

By:

___________________________

Name:

___________________________

Date:

___________________________

 

 

 